There being no assignment copied in the brief that presents the error complained of in the first ground on the motion for rehearing, it cannot be entertained.
We are of the opinion that if there was error in rendering a judgment for the rent of 1893 (all that is complained of in the brief of appellant), appellant was not injured by it, for the reason that he received credit for sums expended in improvements on the place that he was not entitled to, and the judgment against him should have been for a larger amount than it was. Upon what principle of law or justice appellant should have been credited with one-third of one-half of the improvements put upon the land by his wife and her first husband is inconceivable to us, and what renders it more unaccountable is the fact that appellant in his pleadings did not claim anything for those improvements. There can be no doubt, therefore, that the $136.65 allowed appellant on those improvements was not supported by law, facts or pleading.
After the death of Poindexter his children became the owners of one-half of the estate acquired by him and his wife. If the mother and the children first, and then the mother, stepfather and children, became tenants in common in the estate, the children being minors and incapable of consenting to the erection of improvements, could not be charged with the same, whether made with community or separate funds. "Neither cotenant has any power to compel the others to unite with him in erecting buildings, or in making any other improvements upon the common property. If either chooses to make such improvements, he cannot *Page 63 
recover from the others for their share of the expenses incurred thereby, in the absence of an express agreement on their part, or of such circumstances, or such a course of dealing between the parties as convinces the court that a mutual understanding existed between them that these expenses were to be repaid." Freeman, Coten., sec. 262; Thurston v. Dickinson, 46 Am. Dec., 56; Hancock v. Day, 36 Am. Dec., 293; Walter v. Greenwood (Minn.), 12 N.W. Rep., 145. The proposition above stated is recognized and approved in Torrey v. Martin, 4 S.W. Rep., 642.
It may be that the making of such improvements in a proper case, would confer upon the cotenant an equity which a court of equity would protect by setting apart to him in partition the portion of the land upon which the improvements are situated, when this could be done without detriment to the other cotenants, and this has been done in this case, as it appears that a large portion of the improvements are on the house which is given to appellant for a homestead. It may be said, however, that after the death of Poindexter, Mrs. Poindexter had, in addition to her half, a life estate in the whole of the land, the same being her homestead, and that therefore the doctrine above enunciated as to tenants in common would not apply; but the rule is recognized that the remainderman is not chargeable with the expenses of improvements made by a tenant for life. Thurston v. Dickinson, 46 Am. Dec., 56.
If a surviving wife can charge the estate of her children with improvements made by her on their joint estate, the improvements could be made so extensively that the whole of the minors' property would be absorbed in improvements, and they powerless to protect themselves. If it be admitted that Calhoun was not responsible as a tenant in common for the rents of 1893, still it would seem that he would be responsible for the children's share of the products of the farm sold by him. King v. Bock, 80 Tex. 156
[80 Tex. 156].
By the judgment of the court appellant not only obtained judgment for the amounts expended by the husband who preceded him, and also for those improvements made by the widow and by himself, but he is given the use of a large portion of those same improvements as long as he may live, or may desire to use them. He has no just ground for complaint. The motion for rehearing is overruled.
Overruled.
Writ of error refused. *Page 64